Appeal from an order of the Supreme Court at Special Term denying plaintiffs’ motion for a new trial on the ground of newly discovered evidence in an action tried in Sullivan County. As far as can be determined from the moving papers, the proposed new evidence consists of conclusions of a witness, rather than facts. The proposed new evidence was available to plaintiffs long before trial and should have been known by them under the circumstances present. There is an utter failure to show that the proposed new evidence was not and could not have been discovered before trial in the exercise of reasonable diligence. There must be some finality to litigation. Order unanimously affirmed, with $10 costs. Present — Poster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.